t c summary opinion united_states tax_court ralph e crandall jr and dene d dulin petitioners v commissioner of internal revenue respondent docket no 29479-08s filed date ralph e crandall jr and dene d dulin pro sese timothy berry for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure after concessions the sole issue for decision is whether petitioners are entitled to nonrecognition of gain under sec_1031 for a real_estate_transaction background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time the petition was filed petitioners owned an undeveloped parcel of property in lake havasu city arizona arizona property petitioners held the arizona property for investment petitioners desired to own investment_property closer to their california residence after receiving some limited advice concerning a tax-free_exchange of properties petitioners took steps to sell the arizona property and purchase new property with the intention of executing a tax- free exchange on date petitioners sold the arizona property for dollar_figure the buyers of the property paid petitioners dollar_figure and the remaining dollar_figure was placed in an 2respondent conceded the accuracy-related_penalty petitioners conceded respondent’s disallowance of deductions on their schedule a itemized_deductions escrow account with capital title agency inc capital title at petitioners’ direction dollar_figure was held in the escrow account capital title initially released dollar_figure to petitioners petitioners’ basis in the arizona property was dollar_figure in furtherance of the purchase petitioners made payment sec_3 to chicago title co chicago title and placed in an escrow account as follows date date date three separate payments date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1this payment was transferred from the capital title escrow account to the chicago title escrow account as petitioners directed the capital title and chicago title escrow agreements did not reference a like-kind_exchange under sec_1031 nor did they expressly limit petitioners’ right to receive pledge borrow or otherwise obtain the benefits of the funds discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bear sec_3the payments are labeled deposits in the escrow agreement the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a the general_rule regarding recognition of gain_or_loss on the sale_or_exchange of property is that the entire amount of the gain_or_loss is recognized sec_1001 an exception to the general_rule is found in sec_1031 sec_1031 provides that no gain_or_loss is recognized when business or investment_property is exchanged solely for other business or investment_property of like_kind the regulations define like_kind as a reference to the nature or character of the property and not the property’s grade or quality sec_1_1031_a_-1 income_tax regs in order to take advantage of the nonrecognition provisions of sec_1031 through a deferred_exchange a taxpayer must satisfy a number of technical requirements sec_1031 sec_1_1031_k_-1 income_tax regs 1the timing requirements of sec_1031 are not at issue a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property_held_for_investment and subsequently receives property to be held for investment sec_1_1031_k_-1 income_tax regs to qualify as a deferred_exchange the transaction must be an exchange of property not a transfer of property for money id the reinvestment of the proceeds from a cash sale of one property into a second property of like_kind will not qualify as a sec_1031 exchange greene v commissioner tcmemo_1991_403 citing 385_f2d_238 5th cir 320_f2d_333 4th cir and 94_tc_582 lee v commissioner tcmemo_1986_ gibson v commissioner tcmemo_1982_342 sec_1 k - a income_tax regs gain_or_loss may be recognized if the taxpayer actually or constructively receives money that does not meet the qualifications of sec_1031 before the taxpayer actually receives like-kind_property sec_1_1031_k_-1 income_tax regs the taxpayer is in constructive receipt of money or property at the time the money or property is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time sec_1_1031_k_-1 income_tax regs if the taxpayer’s control of receipt of the money or property is subject_to substantial limitations or restrictions then there is no constructive receipt id to avoid being in constructive receipt of money or property a taxpayer may use a qualified_escrow_account sec_1_1031_k_-1 income_tax regs defines a qualified_escrow_account as the following ii a qualified_escrow_account is an escrow account wherein-- a the escrow holder is not the taxpayer or a disqualified_person and b the escrow agreement expressly limits the taxpayer’s right to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held in the escrow account the taxpayer’s own limitation of use of the funds does not convert the escrow account into a qualified_escrow_account klein v commissioner tcmemo_1993_491 the arizona property and the california property are like- kind properties at issue is whether there was an exchange within the meaning of the statute and the regulations we have no doubt that petitioners intended the transaction to qualify under the provisions of sec_1031 however it is well established that a taxpayer’s intention to take advantage of tax laws does not determine the tax consequences of his transactions 845_f2d_217 9th cir affg tcmemo_1987_140 carlton v united_states supra pincite citing 363_us_278 to support their argument petitioners testified that the funds in the capital title escrow account were held solely for the purchase of the california property and that they received no proceeds from the sale of the arizona property respondent argues that petitioners’ transactions were a sale and reinvestment of the proceeds because the capital title escrow agreement did not expressly restrict petitioners’ access to and use of the funds held in the escrow account respondent asserts that petitioners were in constructive receipt of the proceeds from the sale of the arizona property and that the gain on the sale must be recognized in the underlying purpose of sec_1031 is to permit a taxpayer to defer gain with respect to an ongoing investment rather than ridding himself of one investment to obtain another 580_f3d_1038 9th cir citing 602_f2d_1341 9th cir the legislative_history of sec_1031 reveals that the provision was designed to avoid the imposition of a tax on those who do not ‘cash in’ on their investments in trade_or_business property affg 124_tc_45 neither escrow agreement expressly limited petitioners’ right to receive pledge borrow or otherwise obtain the benefit of the funds nor made any mention of a like-kind_exchange because of the lack of limitations neither escrow account was a qualified_escrow_account see hillyer v commissioner tcmemo_1996_214 lee v commissioner supra although petitioners used the funds in the capital title escrow account to purchase the california property the lack of express limitations in the escrow agreement results in petitioners’ being treated as having constructively received the proceeds we conclude that the disposition of the arizona property was a sale and the funds deposited in the capital title escrow account represent the receipt of the proceeds see sec_1001 consequently this transaction does not qualify for sec_1031 nonrecognition and petitioners must recognize gain for see sec_1001 the court notes that the tax consequences are not what petitioners intended and the result may seem somewhat harsh however congress enacted strict provisions under sec_1031 with which taxpayers must comply we also note that respondent has conceded the accuracy-related_penalty we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency in income_tax and for petitioners as to the accuracy-related_penalty
